Title: Order of Virginia Council of State Placing Henry Hamilton and Others in Irons, 16 June 1779
From: Virginia Council of State
To: 


In Council, June 16, 1779.
The Board proceeded to the consideration of the letters of Colonel Clarke, and other papers relating to Henry Hamilton, Esq; who has acted some years past as Lieutenant Governour of the settlement at and about Detroit, and commandant of the British garrison there, under Sir Guy Carleton as Governour in Chief; Philip Dejean, Justice of the Peace for Detroit, and William Lamothe, Captain of volunteers, prisoners of war, taken in the county of Illinois.
They find that Governour Hamilton has executed the task of inciting the Indians to perpetrate their accustomed cruelties on the citizens of these states, without distinction of age, sex, or condition, with an eagerness and activity which evince that the general nature of his charge harmonized with his particular disposition; they should have been satisfied from the other testimony adduced that these enormities were committed by savages acting under his commission, but the number of proclamations which, at different times were left in houses, the inhabitants of which were killed or carried away by the Indians, one of which proclamations, under the hand and seal of Governour Hamilton, is in possession of the Board, puts this fact beyond doubt. At the time of his captivity it appears, that he had sent considerable detachments of Indians against the frontier settlements of the states, and had actually appointed a great council of Indians to meet him at the mouth of the Tanissee, to concert the operations of this present campaign. They find that his treatment of our citizens and soldiers, captivated and carried within the limits of his command, has been cruel and inhumane; that in the case of John Dodge, a citizen of these states, which has been particularly stated to this Board, he loaded him with irons, threw him into a dungeon, without bedding, without straw, without fire, in the dead of winter and severe climate of Detroit; that in that state he harrassed and wasted him, with incessant expectations of death; that when the rigours of his situation had brought him so low that death seemed likely to withdraw him from their power, he was taken out and attended to till somewhat mended, and then again, before he had recovered abilities to walk, was returned to his dungeon, in which a hole was cut seven inches square only, for the admission of air, and the same load of irons again put on him; that appearing again to be in imminent danger of being lost to them, he was a second time taken from his dungeon, in which he had lain from January to June, with the intermission before-mentioned of a few weeks only; that Governour Hamilton gave standing rewards for scalps, but offered none for prisoners, which induced the Indians, after making their captives carry their baggage into the neighbourhood of the fort, there to put them to death, and carry in their scalps to the Governour, who welcomed their return and successes by a discharge of cannon; that when a prisoner brought alive, and destined to death by the Indians, the fire already kindled, and himself bound to the stake, was dexterously withdrawn and secreted from them by the humanity of a fellow prisoner; a large reward was offered for the discovery of the victim, which having tempted a servant to betray his concealment, the present prisoner Dejean being sent with a party of soldiers, surrounded the house, took and threw into jail the unhappy victim, and his deliverer, where the former soon expired under the perpetual assurances of Dejean, that he was to be again restored into the hands of the savages, and the latter when enlarged was bitterly and illiberally reprimanded and threatened by Governour Hamilton.
It appears to them that the prisoner Dejean, was on all occasions the willing and cordial instrument of Governour Hamilton, acting both as judge and keeper of the jail, and instigating and urging him by malicious insinuations and untruths, to increase rather than relax his severities, heightening the cruelty of his orders by the manner of executing them; offering at one time a reward to one prisoner to be the hangman of another, threatening his life on refusal, and taking from his prisoners the little property their opportunities enabled them to acquire.
It appears that the prisoner Lamothe, was a Captain of the volunteer scalping parties of Indians and whites, wh[o] went out, from time to time, under general orders, to spare neither men, women, nor children.
From this detail of circumstances which arose in a few cases only, coming accidentally to the knowledge of the Board, they think themselves authorized to presume by fair deduction what would be the horrid history of the sufferings of the many who have expired under their miseries (which therefore will remain for ever untold) or who have escaped from them, are yet too remote and too much dispersed to bring together their well grounded accusations against these prisoners.
They have seen that the conduct of the British officers, civil and military, has in its general tenor, through the whole course of this war, been savage and unprecedented among civilized nations; that our officers and soldiers taken by them have been loaded with irons, consigned to loathsome and crouded jails, dungeons, and prison ships; supplied often with no food, generally with too little for the sustenance of nature, and that little sometimes unsound and unwholesome, whereby so many of them have perished that captivity and miserable death have with them been almost synonimous; that they have been transported beyond seas where their fate is out of the reach of our enquiry, have been compelled to take arms against their country, and by a new refinement in cruelty to become the murtherers of their own brethren.
Their prisoners with us have, on the other hand, been treated with moderation and humanity; they have been fed on all occasions with wholesome and plentiful food, lodged comfortably, suffered to go at large within extensive tracts of country, treated with liberal hospital[ity], permitted to live in the families of our citizens, to labour for themsel[ves], to acquire and to enjoy property, and finally to participate of the principal benefits of society while privileged from all its burthens.
Reviewing this contrast which cannot be denied by our enemies themselves in a single point, which has now been kept up during four years of unremitted war, a term long enough to produce well founded despair that our moderation may ever lead them into the practice of humanity, called on by that justice which we owe to those who are fighting the battles of their country, to deal out at length miseries to their enemies, measure for measure, and to distress the feelings of mankind by exhibiting to them spectacles of severe retaliation, where we had long and vainly endeavoured to introduce an emulation in kindness; happily possessed by the fortune of war of some of those very individuals, who having distinguished themselves personally in this line of cruel conduct, are fit subjects to begin on with the work of retaliation, this Board has resolved to advise the Governour that the said Henry Hamilton, Philip Dejean, and William Lamothe, prisoners of war, be put into irons, confined in the dungeon of the publick jail, debarred the use of pen, ink, and paper, and excluded all converse except with their keeper. And the Governour orders accordingly.
(A Copy)
Attest
Archibald Blair, C. C.
